Citation Nr: 1711396	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for gunshot wound left forearm with damage to Muscle Group VII.

2.  Entitlement to a rating in excess 30 percent for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period from October 17, 2008 to September 21, 2015.

3.  Entitlement to a rating in excess 50 percent for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period since September 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded these issues for additional development.

The Board notes that in a February 2016 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's gunshot wound left forearm; granted an increased 30 percent disability for gunshot wound right thigh with damage to Muscle Group XIV, effective October 17, 2008 under Diagnostic Code 5314; and granted an increased 50 percent disability for status right hip arthroplasty, effective September 21, 2015 under Diagnostic Code 5054.  

Parenthetically, the February 2016 rating decision also granted separate 10 percent evaluations for a painful scar of the left forearm and painful scar of the right hip, effective October 17, 2008.  The Veteran has not disagreed with these initial evaluations and these matters are not before the Board.

In an August 2016 rating decision, the RO found that a May 2009 rating decision to assign a separate disability rating for right hip arthroplasty was clear and unmistakably erroneous as this was pyramiding and instead should have been evaluated with the already service connected gunshot wound right thigh with damage to Muscle Group XIV.  The August 2016 rating decision noted that the Veteran's status right hip arthroplasty related to the gunshot wound of the right thigh would be evaluated with the gunshot wound right thigh with damage to Muscle Group XIV.  Accordingly, the August 2016 rating decision assigned a 30 percent rating for the period from October 17, 2008 to September 20, 2015 under Diagnostic Code 5314 and assigned a 50 percent rating, effective September 21, 2015 under Diagnostic Code 5054.  These changes did not affect the Veteran's combined disability rating of 100 percent for that entire period.  The Board has recharacterized the issues on appeal in accordance with this rating decision.

The Board also notes that the increases from 10 to 20 percent for the left forearm disability, and from 10 to 30 and from 30 to 50 for a gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to a rating in excess of 20 percent for gunshot wound left forearm with damage to Muscle Group VII and entitlement to 30 percent and 50 percent ratings for a gunshot wound right thigh with damage to muscle group XIV with right hip arthroplasty disability,  remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's gunshot wound left forearm with damage to Muscle Group VII is shown to have resulted in no more than a moderately severe disability.

2.  Since October 17, 2008, the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty residuals have been manifested by residual weakness, pain, or limited motion that is moderately severe.

3.  The Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty residuals are not markedly severe.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for a gunshot wound left forearm with damage to Muscle Group VII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, Diagnostic Code 5307 (2016).

2.  The criteria for an evaluation of 50 percent for the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty disability since October 17, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, Diagnostic Code 5054 (2016).

3.  The criteria for an evaluation in excess of 50 percent for the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 4.118, Diagnostic Code 5054 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2008 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in January 2009 and April 2009.  Per the March 2014 Board remand instructions, the Veteran also underwent a VA examination in September 2015 and the VA examiner provided an addendum opinion in December 2015.  The report of the January 2009, April 2009 and September 2015 VA examinations and the December 2015 addendum opinion reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 2009, April 2009 and September 2015 VA examination and December 2015 addendum opinion reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Board also finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of forearm, thigh and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Although much of the language in criteria for muscle injury is intended for injuries such as gunshot wounds, the basic descriptions of resulting impairment are appropriate for the Veteran's disabilities for rating purposes.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under Tropf, The criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Id Tropf at 324-25.  In Robertson, the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf at 324-25.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2016).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2016).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §4.56(d) (2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d) (4).


I.  Left Forearm

The Veteran filed a claim for an increased rating for his service-connected left forearm disability which was received by VA in October 2008.

The Veteran's left forearm disability is currently rated as 20 percent disabling under Diagnostic Code 5307.  Notably, various rating codes throughout the Veteran's appeal have characterized the Veteran's left forearm disability as a gunshot wound left forearm with damage to Muscle Group XIV.  However, the Board notes that Diagnostic Code 5307 applies to the muscles in Group VII.  

The Federal Circuit held that that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code--is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Board determined that the Veteran's disability involved Muscle Group XV rather than Muscle Group XIII, and changed the applicable Diagnostic Code.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5315.  The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read, 651 F.3d at 1300.  

In this instance, the issue has been characterized accordingly as a gunshot wound left forearm with damage to Muscle Group VII.  While the January 2009 VA examination noted that there was also decreased muscle strength in Muscle Group VIII, the Board notes that a 20 percent evaluation under Diagnostic Code 5308 which pertains to Muscle Group VIII, extension of wrist, fingers and thumb is the maximum evaluation for a non-dominant hand.

Under Diagnostic Code 5307, the muscles in Group VII affect the flexion of the wrist and fingers.  They are the muscles that arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator.  The Diagnostic Code assigns different ratings based on whether the injury to the muscle group is in the dominant or non-dominant extremity.   

During the September 2015 VA examination, the examiner indicated that the Veteran is right handed.  Therefore, the Veteran's left forearm is his non-dominant extremity.

Under Diagnostic Code 5307 for the non-dominant extremity, a 20 percent rating is assigned for a muscle injury which is considered moderately severe.  A 30 percent rating is assigned for a muscle injury which is considered severe.  38 C.F.R. § 4.73, Diagnostic Code 5307.

The Veteran underwent a VA examination in January 2009.  The examiner noted that the Veteran's current complaints included weakness in his wrist and numbness in digits 3 in addition to pain upon flexion of digits.  The Veteran had pain, decreased coordination and weakness.  There was no increased fatigability, no uncertainty of movement or flare-ups of muscle injury residuals.  His muscle strength was 4/5 in groups VII and VIII and there was tissue loss.  His group 8 muscles (carpal extensors) were injured.  No group 9 muscles were injured.  The examiner noted that there was pain upon flexion and extension of the wrist with fatigue.  There was a forearm scar measuring 11 x .5 cm that was painful but was not adherent.  There were some residuals of nerve damage as there was some decreased soft touch sensation and pain perception over digits 3 to 5.  There were no residuals of tendon or bone damage.  There was no finding of a muscle herniation or loss of deep facia or muscle substance.  No motion of any joint was limited by muscle disease or injury.

Per the March 2014 remand instructions, the Veteran underwent a VA examination in September 2015.  The Veteran's current complaints include numbness/tingling over the injured areas from the gunshot wound and a sense of "loss of control" and weakness of the left forearm.  There was no complaint of pain or limited range of motion on the elbow per se.  There was no pain per se however the tingling could become uncomfortable.   There were no issues with the elbow or the forearm.  There was some issues with tingling of the hand and frequent dropping of things/difficulty carrying things that have been present for 4-5 years.  However, Phalen and Tinel testing was positive bilaterally which was indicative of unrelated carpal tunnel syndrome.  The Veteran additionally reported that he had difficulty lifting/carrying/holding anything heavier than 1/2 gallon of milk due to wrist weakness.  The Veteran reported flare-ups several times per week as he often awakens at night from "tightening and throbbing" pain that lasted minutes with a severity of 3/10.  He reported that he could not "do anything with the left arm during flare".  He was able to self-dress, feed, bathe and toilet.  The Veteran's left elbow had abnormal range of motion as flexion was from 0 to 120 degrees, extension was from 0 to 120 degrees, forearm supination was from 0 to 85 degrees and forearm pronation was from 0 to 80 degrees.  The range of motion itself did not contribute to functional loss.  There was no evidence of pain with weight bearing but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as there was mild tenderness over the scar.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions but there was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The examiner noted that the Veteran was not experiencing a flare at the time of the examination and it was not feasible to provide additional range of motion loss due to a flare.  There was a reduction in muscle strength of the left elbow which was 4/5.  The Veteran did not have atrophy.  The Veteran's disability did not impact his ability to perform any type of occupational task.

In a December 2015 addendum opinion, the September 2015 VA examiner opined that the Veteran's gunshot wound to the left forearm with injury to Muscle Group VII was moderately severe in extent.

Upon careful review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected gunshot wound left forearm disability is not warranted.  

The Veteran's gunshot wound left forearm with damage to Muscle Group VII has been evaluated as 20 percent disabling, indicating a moderately severe muscle injury under Diagnostic Code 5307.  To warrant a higher 30 percent rating, there must be evidence of a severe muscle injury.  However, a severe muscle injury has not demonstrated by the evidence of record.  Notably, the Veteran's current complaints include numbness/tingling over the injured areas from the gunshot wound and a sense of "loss of control" and weakness of the left forearm.  There was also a reduction in muscle strength of the left elbow which was 4/5 as well as an abnormal range of motion for the left elbow.  However, there is no loss of deep fascia or muscle substance.  Additionally, in a December 2015 addendum opinion, the September 2015 VA examiner specifically indicated that the Veteran's gunshot wound to the left forearm with injury to Muscle Group VII was moderately severe in extent, which is squarely the criteria for a 20 percent evaluation for the minor extremity under Diagnostic Code 5307.

To the extent that the Veteran has limitation of motion of the elbow as a result of his gunshot wound, limitation of motion is addressed below when rating the disability under the pertinent orthopedic diagnostic codes.  In light of the foregoing, the Board concludes that based on the "totality of the circumstances", a higher evaluation based on impairment of Muscle Group VII under Diagnostic Code 5307 is not warranted as no more than a moderately severe disability is shown.  

As noted above, the most recent September 2015 VA examination demonstrated abnormal range of motions of the left elbow.  The Board notes that a rating in excess of 20 percent is possibly available based on orthopedic manifestations. 

When flexion of the forearm of the minor extremity is limited to 45 degrees, a 40 percent evaluation may be assigned.  When limited to 55 degrees, a 30 percent evaluation is assignable.   When flexion is limited to 70 or 90 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 100 degrees, a 10 percent evaluation may be assigned.  When limited to 110 degrees, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2016). 

A 40 percent evaluation is assignable for limitation of extension of the forearm of the minor extremity to 110 degrees.  A 30 percent evaluation may be assigned when extension is limited to 100 degrees. When extension is limited to 90 or 75 degrees, a 20 percent evaluation may be assigned. A 10 percent evaluation may be assigned when extension is limited to 60 or 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2016). 

Normal range of motion is between 0 degrees and 145 degrees for elbow flexion and between 0 degrees and 80 degrees for forearm pronation.  38 C.F.R. § 4.71, Plate I (2016).

Based on the available evidence, the Veteran is not entitled to a rating in excess of 20 percent for his left forearm disability based on orthopedic manifestations.  To warrant a rating in excess of 20 percent under Diagnostic Codes 5206 and 5207, there would need to be evidence of limitation of flexion of the elbow to 70 degrees or fewer or extension would need to be limited to 90 degrees or greater.  As noted above, the September 2015 VA examination demonstrated only flexion from 0 to 120 degrees and extension was from 0 to 120 degrees.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the September 2015 VA examination report that the Veteran had abnormal movement of the left elbow, the examiner noted that the range of motion itself did not contribute to functional loss.  Additionally, there was no additional functional loss or range of motion after three repetitions and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Additionally, any functional loss is not equivalent to limitation of flexion to 45 degrees or less to meet the criteria for a 30 percent evaluation and is not equivalent to extension limited to 100 degrees to warrant a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  

While the Board notes that the September 2015 VA examiner indicated that the Veteran reported that flare-ups impacted the function of his forearm as he indicated that he had flare-ups several times per week, the Board has taken this into account.  However, even during flare-ups the pain did not result in the functional equivalent of flexion to 45 degrees or less or extension limited to 100 degrees.  Additionally, while the September 2015 VA examiner indicated that any additional limitation during flare-ups would be speculative, all the VA examiners specifically determined that the Veteran did not have additional limitation in range of motion of the left forearm following repetitive use testing.  The Board finds that the 20 percent evaluation assigned for the left forearm adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left forearm disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Accordingly, the Board does not find that a disability rating greater than 20 percent for service-connected gunshot wound left forearm disability Muscle Group VII is warranted.

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for a service-connected gunshot wound left forearm with damage to Muscle Group VII disability are not.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Right Thigh and Hip

The Veteran filed a claim for an increased rating for his service-connected right thigh and hip disability which was received by VA in October 2008.

The Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period from October 17, 2008 to September 20, 2015 is rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314 as an injury to the Muscle Group XIV, the anterior thigh muscle group which include the Sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat' s) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314. 

Under Diagnostic Code 5314, a 30 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  Id.

The Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period since September 21, 2015 is rated as 50 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5054, for hip replacement (prosthesis).  Under Diagnostic Code 5054, a 100 percent rating is awarded for one year following implantation of prosthesis.  After one year following implantation of prosthesis, a 30 percent minimum rating is provided; a 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent rating is warranted where there are markedly severe residual weakness, pain or limitation of motion; and a 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "moderately severe" and "markedly severe" as used under Diagnostic Code 5054 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

A September 2008 VA x-ray examination report noted that the Veteran was status post hip arthroplasty and was experiencing pain and instability.  

A December 2008 VA treatment report indicated that the Veteran had complaints of aching, sharp, dull hip pain.  The pain impacted his functional activities of sleep, daily activities and walking.  It was noted that the Veteran had his right hip replaced in 2004 and his left hip replaced in 2000.  He did not elect revision surgery though despite his complaints of pain.

The Veteran underwent a VA examination in January 2009.  The examiner noted that since the Veteran's initial injury, he had suffered constant pain over his right hip which eventually required a hip replacement.  While the Veteran currently had pain, he had no decreased coordination, no increased fatigability, no weakness, no uncertainty of movement and no flare-ups of muscle injury residuals.  Muscle Group XIV was impacted but there was no loss of muscle strength and there was no intermuscular scarring.  The Veteran also had a 9 x 3cm scar of the right thigh which was painful to touch.  There were no findings of tendon damage, residuals of bone damage or muscle herniation.  There was no loss of deep facia or muscle substance and the motion of any joint was not limited by muscle disease or injury.  The diagnosis was residuals from gunshot wound to his right thigh.  There were effects on his usual daily activities as his disability mildly impacted his chores, exercise, sport and recreation.

The Veteran underwent a VA joint examination in April 2009.  The examiner noted that the Veteran had his right hip replaced.  The Veteran reported baseline pain of 3/10 which escalated to 6/10 with walking greater than 100 yards.  On examination, there was instability, pain, giving way and decreased speed of motion.  There was no deformity, stiffness, weakness, incoordination, locking episodes, effusion, symptoms of inflammation or episodes of dislocation or subluxation.  The condition did not affect the motion of the joint and there were no flare-ups of joint disease.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  He was able to stand for about 30 minutes but was unable to walk more than a few yards.  His gait was antalgic and there was other evidence of abnormal weight bearing as there were abnormal shoe wear patterns.  There was objective evidence of pain with active motion on the right side.  Flexion was from 0 to 100 degrees.  Extension was from 0 to 20 degrees and right abduction was from 0 to 20 degrees.  The Veteran could not cross his right leg over his left leg.  He could place his toes out greater than 15 degrees.  There was objective evidence of pain following repetitive motion and additional limitation after three repetitions of range of motion due to pain.  After repetitive motion, flexion was from 0 to 100 degrees.  There was no joint ankylosis.  The Veteran's right hip impacted his daily activities as his chores, shopping, exercise, recreation and travelling were moderately impacted.  The Veteran's hip prevented him from sports.  The examiner opined that it was at least as likely as not that the Veteran's right hip degenerative joint disease with subsequent total right hip joint replacement was secondary to his in-service gunshot wound.  

Per the March 2014 Board remand instructions, the Veteran underwent a VA examination in September 2015.  The examiner noted that the Veteran had a right hip arthroplasty.  His functional impact based on baseline pain was 3/10.  He was able to sit or stand for no more than 15 minutes and was able to walk for no more than 100 yards.  He had flare-ups which lasted 30 minutes which were at a severity of 5/10.  During flares, he was able to sit or stand for no more than 5 minutes and did not walk during flare-ups.  He was able to self-dress, bathe, feed and toilet.  The examiner noted that the Veteran used to go to the gym regularly but cut back due to a recent family loss.  The Veteran did do yard work regularly.  Flexion was from 0 to 50 degrees.  Extension, abduction and adduction were all from 0 to 10 degrees.  His adduction was limited such that he could not cross his legs.  External rotation was from 0 to 45 degrees and internal rotation was from 0 to 30 degrees.  The range of motion itself contributed to functional loss as his bending, squatting and kneeling would be impeded.  Pain was noted on the examination and caused functional loss.  Flexion, extension, abduction and adduction all exhibited pain.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as there was tenderness over the wound/scar.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was additional loss of function on range of motion after repetitive testing due to pain.  After 3 repetitions, flexion was from 0 to 45 degrees and extension, abduction and adduction were all from 0 to 10 degrees.  After repetitive-use testing, the Veteran could not cross his legs due to adduction limitations.  External rotation was from 0 to 45 degrees and internal rotation was from 0 to 30 degrees.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination would significantly limit functional ability during flare-ups.  There was no reduction in muscle strength testing and there was no muscle atrophy.  The Veteran did not have ankylosis.  The examiner noted that the Veteran had a total hip replacement which resulted in moderately severe residuals of weakness, pain or limitation of motion.  The Veteran regularly used a cane.  The examiner noted that the Veteran occasionally used one cane and sometimes used two canes but he avoided doing so sometimes due to "vanity".  His right hip would impact his ability to perform occupational tasks as duties involving prolonged walking, standing or sitting would be impeded.  

Per the March 2014 Board remand instructions, the Veteran underwent a VA muscle injuries examination in September 2015.  The examiner noted that the Veteran had an injury to Muscle Group XIV.  The Veteran did not have any muscle hernia, injury to facial muscles or a rupture of the diaphragm with herniation.  The Veteran's muscle injury did not affect muscle substance or function.  However, he had loss of power, a lower threshold of fatigue and fatigue-pain in Muscle Group XIV.  Muscle strength testing was normal and the Veteran did not have muscle atrophy.  

In a December 2015 addendum opinion, the September 2015 VA examiner opined that the Veteran's gunshot wound to the right hip with injury to Muscle Group XIV was moderately severe in extent.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 50 percent rating for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty is warranted, effective October 17, 2008.

As noted above, for the period prior to September 21, 2015, the Veteran is currently assigned a 30 percent disability evaluation under Diagnostic Code 5413.  Notably, Diagnostic Code 5413 has a maximum disability rating of 40 percent.  However, the Board finds that for this time period, the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty residuals that had been manifested by residual weakness, pain, or limited motion that was moderately severe which warrants a 50 percent disability rating under Diagnostic Code 5054.  

While the April 2009 VA examiner did not make a specific determination as to whether the Veteran's disability was manifested by residual weakness, pain, or limited motion that was moderately severe, the April 2009 VA examination findings show that the Veteran had experienced moderately severe residuals of weakness, pain, and limitation of motion.  Notably, on VA examination in April 2009, the examiner noted that the Veteran's hip had instability, pain, giving way and decreased speed of motion.  It was noted that the Veteran was unable to walk more than a few yards and that there was objective evidence of pain with active motion on the right side.  Flexion was limited to from 0 to 100 degrees and the Veteran could not cross his right leg over his left leg.  There was also objective evidence of pain following repetitive motion and additional limitation after three repetitions of range of motion due to pain.  

When affording the Veteran the benefit of the doubt, the Board finds that the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty residuals has been manifested by residual weakness, pain, or limited motion that is moderately severe.  Accordingly, the Board finds that a 50 percent rating is warranted effective October 17, 2008 as the Veteran had moderately severe symptoms of his gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty.

However, the Board does not find that a rating in excess of 50 percent is warranted for the Veteran's gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty residuals.  

As noted above, to warrant an increased 70 percent rating under Diagnostic Code 5054, there must be markedly severe residual weakness, pain or limitation of motion.  Again, in determining when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  In this case, the Board has determined that the Veteran's right hip arthroplasty residuals are moderately severe and not markedly severe based on a review of the relevant medical evidence of record.

On VA examination in September 2015 the examiner noted that the Veteran's flexion, extension, abduction and adduction all exhibited pain and there was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  However, the Board finds that the moderately severe rating encompasses such symptoms and that there is not markedly severe residual weakness, pain or limitation of motion.  Notably, the Veteran's muscle strength was normal and there was no evidence of atrophy or ankylosis.

Additionally, in a December 2015 addendum opinion, the September 2015 VA examiner specifically indicated that the Veteran's gunshot wound to the right hip with injury to Muscle Group XIV was moderately severe in extent which is squarely the criteria for a 50 percent evaluation for the under Diagnostic Code 5054.

The Board has also considered whether the Veteran is entitled to additional separate ratings under Diagnostic Codes 5003, 5251, 5252, and/or 5253.  However, those codes provide ratings based on pain and limited motion.  Pain and limited motion are expressly contemplated under Diagnostic Code 5054.  The Veteran's pain and limited motion of the right hip are therefore expressly contemplated in his 50 percent rating under Diagnostic Codes 5054.  As such, awarding additional ratings under Diagnostic Codes 5003, 5251, 5252, and/or 5253 would constitute impermissible pyramiding because such action would result in the Veteran receiving two ratings based on the same manifestations of disability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259 (1994).  Accordingly, the Board finds that the Veteran is not entitled to additional or separate ratings for the right hip disability, under Diagnostic Codes 5003, 5251, 5252, and/or 5253.

The Board has further considered whether the Veteran is entitled to a higher or separate rating for the right hip disability at any time since under the other diagnostic codes relating to disabilities of the hip and thigh.  However, there is no indication that the Veteran has experienced ankylosis of the right hip, flail joint of the right hip, or impairment of the right femur.  Therefore, no higher or separate rating is warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255.

As there is no evidence of markedly severe residual weakness, pain or limitation of motion, the Board finds that a rating in excess of 50 percent for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty is not warranted.

Based on the foregoing, the Board concludes that the criteria for a rating of 50 percent, but no higher for the period from October 17, 2008 for the Veteran's service-connected gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty disability are met .  

III.  Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left forearm and right thigh and hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected left forearm and right thigh and hip disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for gunshot wound left forearm with damage to Muscle Group VII is denied.

Entitlement to rating of 50 percent for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period from October 17, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 50 percent for gunshot wound right thigh with damage to Muscle Group XIV with right hip arthroplasty for the period from October 17, 2008 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


